   1
   2
   3
   4 MARTIN J. MCCUE, (# 018849)
   5
       PATRICK F. KEERY, (# 030971)

   6 KEERY MCCUE, PLLC
       6803 EAST MAIN STREET, SUITE 1116
   7 SCOTTSDALE, AZ 85251
   8 TEL. (480) 478-0709
       FAX (480) 478-0787
   9 MJM@KEERYMCCUE.COM
       PFK@KEERYMCCUE.COM
  10
       ATTORNEYS FOR DEBTOR
  11
  12                        UNITED STATES BANKRUPTCY COURT

  13                          FOR THE DISTRICT OF ARIZONA

  14    In re:                                         Chapter 11 Proceedings

  15    LANDAU BKN HOLDINGS, LLC, an Case No. 2:20-bk-04622-DPC
        Arizona limited liability company,  Case No. 2:20-bk-06897-DPC
  16                                        Case No. 2:20-bk-06955-DPC
                                    Debtor.
  17                                        (Jointly Administered)

  18    CHAD MICHAEL LANDAU,                           Adv. Case No. 2:20-ap-00169-DPC

  19                              Debtor.              PLAINTIFF’S STATEMENT
                                                       PURSUANT TO RULE 9027(e)(3) OF
  20                                                   THE FEDERAL RULES OF
                                                       BANKRUPTCY PROCEDURE
  21
                                                       (This pleading relates to all Debtors)
  22    KAREN DORIS, LLC, an Arizona limited
        liability company,
  23
                                  Debtor.
  24
        CHAD LANDAU, an individual and on
  25
        behalf of BRIDGE ENTERTAINMENT,
  26    LLC, an Arizona limited liability company;
        BKN INVESTMENTS, LLC, an Arizona
  27    limited liability company; BKN REAL
  28    ESTATE, LLC, an Arizona limited liability
        company; CS CHANDLER REAL ESTATE,
                                               -1-
                      PLAINTIFF’S STATEMENT PURSUANT TO FED.R.BANKR.P. 9027(E)(3)
Case 2:20-ap-00169-DPC      Doc 5 Filed 07/01/20 Entered 07/01/20 15:57:08           Desc
                            Main Document    Page 1 of 2
   1    LLC, an Arizona limited liability company;
   2    DIEGO POPS, LLC, an Arizona limited
        liability    company;       DIEGO    POPS
   3    HOLDINGS, LLC, an Arizona limited
        liability company; SCOTTSDALE ROAD
   4
        RESTAURANT, LLC, an Arizona limited
   5    liability company; JOHN MOON, an
        individual; EDUARDO ESCOBAR, an
   6    individual; D2W, LLC, an Arizona limited
   7    liability company; KAREN DORIS, LLC an
        Arizona limited liability company,
   8
                                        Plaintiffs
   9
        v. RYAN and CAITLIN JOCQUE, husband
  10    and wife,
  11                                    Defendants
  12

  13         Plaintiffs, Chad Michael Landau (“Landau”) and Karen Doris, LLC (“KD” and

  14 together with Landau “Plaintiffs”), as plaintiffs in the above-captioned removed litigation
  15 (this “Adversary Proceeding”), pursuant to Rule 9027(e)(3) of the Federal Rule of
  16
       Bankruptcy Procedure, hereby consents to the entry of final orders or judgments by the
  17
  18
       Bankruptcy Court in this Adversary Proceeding.

  19         DATED this 1st day of July, 2020.
  20
  21                                             KEERY MCCUE, PLLC

  22                                        By: /s/ Patrick F. Keery (#030971)
                                                Patrick F. Keery, Esq.
  23
                                               Attorneys for Debtor / Plaintiff
  24
  25
  26
  27
  28

                                                 -2-
                       PLAINTIFF’S STATEMENT PURSUANT TO FED.R.BANKR.P. 9027(E)(3)
Case 2:20-ap-00169-DPC      Doc 5 Filed 07/01/20 Entered 07/01/20 15:57:08           Desc
                            Main Document    Page 2 of 2
